MB. CHIEF JUSTICE BBANTLY
delivered the opinion of the court.
In this proceeding John H. Duffy, Esq., attorney at law and a member of the bar of Montana, is charged by one John Perkins with unprofessional conduct, and it is sought to have him removed from his office. The substance of the charge is that Duffy was heretofore employed by Perkins as counsel to defend him upon a charge of murder; that by means of duress and fraud Duffy induced Perkins to execute and deliver to him a promissory note for $1,000 and a mortgage to secure payment thereof, this amount being the charge made by Duffy for his defense of Perkins; and that Duffy immediately transferred the note to one Amelia Curn, with the intent and purpose to render unavailable the defense Perkins would otherwise have against the collection of the note by Duffy. • In his report, now on file with *610the clerk, the referee states that in his opinion the evidence does not sustain the charge. A full transcript of the evidence accompanies the report. We have examined it and find that the conclusion of the referee is correct. The report is therefore adopted and the proceeding is accordingly dismissed.
Messrs. C. A. Spauling, J. G. Brown, W. E. Keeley, T. P. Stewart, and W. A. Pennington, for Accused.
Mr. J. A. Poore, Assistant Attorney General, for Accuser, as amicus curiae.
Mr. Justice Smith and Mr. Justice Holloway concur.